IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-51015
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BRODERICK THOMPSON,

                                         Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-00-CR-245-ALL
                        - - - - - - - - - -
                          August 13, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Broderick Thompson appeals his conviction for conspiracy,

health care fraud, theft from a health care program, false

statements relating to health care matters, money laundering

promotion, and money laundering greater than $10,000.    He argues

that the district court erred in overruling his objection to the

constitution of the jury venire panel on the basis that African-

Americans were underrepresented.   Thompson has failed to satisfy


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-51015
                                 -2-

either the second or the third prong of the analysis set forth in

Duren v. Missouri, 439 U.S. 357, 363-70 (1979).    He has failed to

demonstrate that the representation of African-Americans in

venires from which juries are selected is not fair and reasonable

in relation to the number of African-Americans in the community

and that this underrepresentation is due to systematic exclusion

of African-Americans in the jury-selection process. 439 U.S. at

364.    We reject Thompson’s argument for adoption of the

comparative disparity analysis.    See United States v. Maskeny,

609 F.2d 183, 190 (5th Cir. 1980); see also, United States v.

Weaver, 267 F.3d 231, 241-48 (3d Cir. 2001), cert. denied, 122 S.

Ct. 1118 (2002).

       AFFIRMED.